  AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case


                                     UNITED STATES DISTRICT COURT
                                              Northern District of California
             UNITED STATES OF AMERICA                                   ) AMENDED JUDGMENT IN A CRIMINAL
                                                                          CASE
                                 v.                                     )
                       Jeffrey Brian Provost                            )     USDC Case Number: CR-18-00186-001 YGR
                                                                        )     BOP Case Number: DCAN418CR00186-001
                                                                        )     USM Number: 11866-070
                                                                        )     Defendant’s Attorney: Hanni Fakhoury (AFPD)

  Date of Original Judgment: 1/14/2019
  (or Date of Last Amended Judgment)
        Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and             Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
        (2))                                                                   3583(e))
        Reduction of Sentence for Changed Circumstances (Fed. R.               Modification of Imposed Term of Imprisonment for Extraordinary
        Crim. P. 35(b))                                                        and Compelling Reasons (18 U.S.C. § 3582(c)(1))
        Correction of Sentence by Sentencing Court (Fed. R. Crim. P.           Modification of Imposed Term of Imprisonment for Retroactive
        35(a))                                                                 Amendment(s) to the Sentencing Guidelines (18 U.S.C. §
        Correction of Sentence for Clerical Mistake (Fed. R. Crim. P.          Direct Motion to District Court Pursuant 28 U.S.C. § 2255 or G18
        36)                                                                    U.S.C. § 3559(C)(7)
        Other: Add Restitution Order                                           Modification of Restitution Order (18 U.S.C. § 3664)


  THE DEFENDANT:
      pleaded guilty to count: Two of the Indictment
      pleaded nolo contendere to count(s): __________ which was accepted by the court.
      was found guilty on count(s): __________ after a plea of not guilty.

  The defendant is adjudicated guilty of these offenses:
  Title & Section                Nature of Offense                                                            Offense Ended             Count
  18 U.S.C. § 2422(b)            Coercion and Enticement                                                      February 13, 2018         2

  The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

        The defendant has been found not guilty on count(s): __________
        Counts One and Three of the Indictment are dismissed on the motion of the United States.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                            1/10/2019
                                                                            Date of Imposition of Judgment


                                                                            Signature of Judge
                                                                            The Honorable Yvonne Gonzalez Rogers
                                                                            United States District Judge
                                                                            Name & Title of Judge

                                                                            29 March 2019
                                                                            Date
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Jeffrey Brian Provost                                                                              Judgment - Page 2 of 8
CASE NUMBER: CR-18-00186-001 YGR

                                                              IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
        120 months

The appearance bond is hereby exonerated, or upon surrender of the defendant as noted below. Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk's Office.

      The Court makes the following recommendations to the Bureau of Prisons:
      The defendant participate in the Residential Drug Abuse Treatment Program, and be designated to an institution in the
      Northeast Region (FCI Danbury or FMC Devens) to facilitate visits with his family who reside in Rhode Island.
      The defendant is remanded to the custody of the United States Marshal.

      The defendant shall surrender to the United States Marshal for this district:
             at __________ am/pm on ____________ (no later than 2:00 pm).

             as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             at __________ am/pm on ____________ (no later than 2:00 pm).

             as notified by the United States Marshal.

             as notified by the Probation or Pretrial Services Office.




                                                                RETURN
I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                       UNITED STATES MARSHAL

                                                                 By
                                                                                  DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Jeffrey Brian Provost                                                                             Judgment - Page 3 of 8
CASE NUMBER: CR-18-00186-001 YGR

                                                       SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: 10 years.

                                     MANDATORY CONDITIONS OF SUPERVISION

1)    You must not commit another federal, state or local crime.
2)    You must not unlawfully possess a controlled substance.
3)    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                   The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse. (check if applicable)
4)         You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5)         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6)         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7)         You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Jeffrey Brian Provost                                                                                  Judgment - Page 4 of 8
CASE NUMBER: CR-18-00186-001 YGR

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

1)         You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
           RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2)         After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
           and when you must report to the probation officer, and you must report to the probation officer as instructed.
3)         You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
           from the court or the probation officer.
4)         You must follow the instructions of the probation officer related to the conditions of supervision.
5)         You must answer truthfully the questions asked by your probation officer.
6)         You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
           living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
           before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
           notify the probation officer within 72 hours of becoming aware of a change or expected change.
7)         You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
           officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
           view.
8)         You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing
           so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
           where you work or anything about your work (such as your position or your job responsibilities), you must notify the
           probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
           possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
           change or expected change.
9)         You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
           communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
           probation officer.
10)        If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
11)        You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
           without first getting the permission of the court.
12)        You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
           that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
           nunchakus or tasers).


           If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
           person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
           that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.



(Signed)
             Defendant                                                          Date


             U.S. Probation Officer/Designated Witness                          Date
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Jeffrey Brian Provost                                                                              Judgment - Page 5 of 8
CASE NUMBER: CR-18-00186-001 YGR

                                         SPECIAL CONDITIONS OF SUPERVISION
1.       You must have no contact with the victim, unless otherwise directed by probation.

2.       You must pay any restitution and special assessment that is imposed by this judgment and that remains unpaid at the
         commencement of the term of supervised release.

3.       You must cooperate in the collection of DNA as directed by the probation officer.

4.       You shall submit your person, residence, office, vehicle, electronic devices and their data (including cell phones, computers,
         and electronic storage media), or any property under your control to a search. Such a search may be conducted by a United
         States Probation Officer or any federal, state or local law enforcement officer at any time with or without suspicion, with or
         without cause. Failure to submit to such a search may be grounds for revocation; you must warn any residents that the
         premises may be subject to searches.

5.       You must not possess or use a computer without the prior approval of probation. "Computer" includes any electronic device
         capable of accessing the internet or processing or storing data as described at 18 U.S.C. § 1030(e)(1) (including cell phones),
         and all peripheral devices.

6.       As directed by the probation officer, you must enroll in the probation office's Computer and Internet Monitoring Program
         (CIMP) and must abide by the requirements of the CIMP program and the Acceptable Use Contract.

7.       You must not access the Internet or any "on-line computer service" at any location (including employment) without the prior
         approval of probation. "On-line services" include any Internet service provider, or any other public or private computer
         network. As directed by the probation officer, you must warn your employer of restrictions to your computer use.

8.       You must consent to the probation officer conducting periodic unannounced examinations of your computer equipment
         which may include retrieval and copying of all data from your computer(s) and any peripheral device to ensure compliance
         with this condition, and/or removal of any such equipment for the purpose of conducting more thorough inspection. You
         must also consent to the installation of any hardware or software as directed by probation to monitor your Internet use.

9.       You must not possess or use any data encryption technique or program.

10.      You must not possess, in any form, materials depicting child pornography, child erotica, or nude or sexual depictions of any
         child; or any materials described at 18 U.S.C. § 2256(8).

11.      You must not access, via the Internet or otherwise, any pornography or other materials depicting sexually explicit conduct as
         defined at 18 U.S.C. § 2256(2), without the prior approval of the probation officer.

12.      You must not frequent or loiter within 100 feet of any location where children are likely to gather, or have contact with any
         child under the age of 18 unless otherwise approved by the probation officer. Children are likely to gather in locations
         including, but not limited to, playgrounds, theme parks, public swimming pools, schools, arcades, children's museums or
         other specific locations as designated by the probation officer. This provision does not encompass persons under the age of
         18, such as waiters, cashiers, ticket vendors, etc., with whom you must deal in order to obtain ordinary and usual commercial
         services.

13.      Your employment shall be approved by Probation, and any change in employment must be pre-approved by Probation. You
         must submit the name and address of the proposed employer to Probation at least 10 days prior to any scheduled change.

14.      Your residence shall be approved by probation, and any change in residence must be pre-approved by Probation. You must
         submit the address of any proposed residence to Probation at least 10 days prior to any scheduled change.
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Jeffrey Brian Provost                                                                                 Judgment - Page 6 of 8
CASE NUMBER: CR-18-00186-001 YGR

15.      You must register with the state sex offender registration agency as required by state law. You must provide proof of
         registration to Probation within three days of release from imprisonment/placement on supervision. In any state that has
         adopted the requirements of the Sex Offender Registration and Notification Act (42 USC sec. 16901 et seq.), you must also
         comply with all such requirements as directed by Probation, the Bureau of Prisons, or any state sex offender registration
         agency in which you reside, are a student, or were convicted of a qualifying offense.

16.      You must participate in sex offender-specific treatment, as directed by the probation officer. You are to pay part or all of the
         cost of this treatment, at an amount not to exceed the cost of treatment, as deemed appropriate by probation. The actual co-
         payment schedule must be determined by the probation officer. The probation officer may release all previous mental health
         evaluations to the treatment provider.

17.      As part of the treatment program, you must submit to polygraph testing as recommended by the treatment provider. However,
         you retain your Fifth Amendment right to refuse to answer questions asked during the course of treatment absent a grant of
         use and derivative-use immunity.

18.      As part of the treatment program, you must submit to psychological testing as recommended by the provider.

19.      You must participate in a program of testing, and if deemed necessary, treatment for alcohol and drug abuse, as directed by
         the probation officer, until such time as you are released. You are to pay part or all of the cost of this treatment, at an amount
         not to exceed the cost of treatment, as deemed appropriate by the probation officer. Payments must never exceed the total
         cost of urinalysis and counseling. The actual co-payment schedule must be determined by the probation officer.

20.      You must abstain from the use of all alcoholic beverages.
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Jeffrey Brian Provost                                                                                                     Judgment - Page 7 of 8
CASE NUMBER: CR-18-00186-001 YGR

                                                  CRIMINAL MONETARY PENALTIES
           The defendant must pay the total criminal monetary penalties under the schedule of payments.

                                                 Assessment                   JVTA Assessment*                        Fine                      Restitution
TOTALS                                              $ 100                         Waived                             Waived                      $15,000



      The determination of restitution is deferred until   . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.
      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.


           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
           otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all
           nonfederal victims must be paid before the United States is paid.
Name of Payee                                        Total Loss                         Restitution Ordered                      Priority or Percentage
“Jane Doe” – address to be                                                                      $15,000
provided




TOTALS                                                  $ 0.00                                 $ 15,000.00


       Restitution amount ordered pursuant to plea agreement $ __________
       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
       The court determined that the defendant does not have the ability to pay interest and it is ordered that:
               the interest requirement is waived for the fine/restitution.
               the interest requirement is waived for the fine/restitution is modified as follows:
               __________




* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after September 13, 1994,
but before April 23, 1996.
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Jeffrey Brian Provost                                                                                                               Judgment - Page 8 of 8
CASE NUMBER: CR-18-00186-001 YGR

                                                               SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A              Lump sum payment of _____________________ due immediately, balance due

                        not later than __________ , or
                        in accordance with         C,                  D, or          E, and/or              F below); or
B              Payment to begin immediately (may be combined with                              C,          D, or        F below); or

C              Payment in equal __________ (e.g., weekly, monthly, quarterly) installments of ___________ over a period of
               __________ (e.g., months or years), to commence __________ (e.g., 30 or 60 days) after the date of this judgment; or

D              Payment in equal __________ (e.g., weekly, monthly, quarterly) installments of ___________ over a period of
               __________ (e.g., months or years), to commence __________ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or
E              Payment during the term of supervised release will commence within __________ (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F              Special instructions regarding the payment of criminal monetary penalties:
               The defendant shall pay $15,000 in restitution to “Jane Doe.” When incarcerated, payment of criminal monetary
               penalties are due during imprisonment at the rate of not less than $25 per quarter and payment shall be through
               the Bureau of Prisons Inmate Financial Responsibility Program. Criminal monetary payments shall be made to the
               Clerk of U.S. District Court, 450 Golden Gate Ave., Box 36060, San Francisco, CA 94102.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

    Joint and Several

Case Number                                                       Total Amount               Joint and Several                        Corresponding Payee,
Defendant and Co-Defendant Names                                                                 Amount                                  if appropriate
(including defendant number)




       The defendant shall pay the cost of prosecution.

       The defendant shall pay the following court cost(s): __________

       The defendant shall forfeit the defendant’s interest in the following property to the United States:
       A LG Smartphone, Model LGMS330, IMEI 359696073473631, serial number 604VTMU347363.

       The Court gives notice that this case involves other defendants who may be held jointly and severally liable for payment of all or
       part of the restitution ordered herein and may order such payment in the future, but such future orders do not affect the
       defendant’s responsibility for the full amount of the restitution ordered.





  Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
